DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 04/23/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/2021 AND 03/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



b. Claim 16 recites the limitation "functional layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
c. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 5-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda et al. (US Patent NO. 6,639,250; hereinafter Shimoda).

	

    PNG
    media_image1.png
    435
    612
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches an array substrate (see claim limitations below), comprising: 
a base substrate 100, electroluminescent devices AR, AG, AB located on the base substrate (see Fig. 1), and a reflection structure 7 located on a side away from light exiting surfaces (see Fig.1 ) of the electroluminescent devices (see Fig. 1), 
wherein the reflection structure comprises at least two groups of Bragg reflectors (7B, 7G, 7R) configured to reflect visible light (e.g. red, green and blue) in preset wave bands (see Fig. 1), and the preset wave bands reflected by different groups of Bragg reflectors are different (see Fig. 1), and the preset wave bands do not completely overlap (noted by the distinct individual colors); and 

Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
each group of Bragg reflector (7B, 7G, 7R) comprises at least two pairs of stacked functional layers 71, 72, and each pair of the at least two pairs of stacked functional layers comprise a plurality of first functional layers 72 and a plurality of second functional layers 71 (see Fig. 1), the plurality of first functional layers and the plurality of second functional layers are stacked and have different refractive indexes (col. 8 lines 56-58); and the plurality of first functional layers and the plurality of second functional layers are alternately arranged (see Fig. 1), and the plurality of first functional layers have a same refractive index and a same thickness (see Fig. 1), and the plurality of second functional layers have a same refractive index and a same thickness (col. 8 lines 26-67; see Fig. 1).
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
each pair of the at least two pairs of stacked functional layers 71, 72, a refractive index of a first functional layer 72 is less than or equal to 1.5 (col. 8, lines 56-58; “a refractive index of 1.44 for the second layer 72”), and a refractive index of a second functional layer 71 is greater than or equal to 2.5. (col. 8, lines 56-58; “TiO.sub.2 having a refractive index of 2.4 for the first layer 71.”)
Note: the terms "first", "second", and the like are used for describing various components, these components are not confined by these terms. These terms are merely used for distinguishing one component from the other components. Therefore, a first component could be termed a second component without departing from the teachings of the present inventive concept.
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
each group of Bragg reflector (7B, 7G, 7R) comprises 2-20 pairs of functional layers 71, 72 (see Fig. 1).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
 or, in each pair of the at least two pairs of stacked functional layers, the first functional layer is a first indium tin oxide layer, the second functional layer is a second indium tin oxide layer, and an oxygen content of the first indium tin oxide layer is different from an oxygen content of the second indium tin oxide layer.
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
the at least two groups of Bragg reflectors (7B, 7G, 7R) are stacked (see Fig. 1).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
the electroluminescent devices AR, AG, AB comprise a red electroluminescent device, a green electroluminescent device, and a blue electroluminescent device (see Fig. 1).
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
two groups of Bragg reflectors, wherein a first group of Bragg reflector 7R is configured to reflect visible light in a wave band of 580-750 nm (col. 7, lines 56-61; “near 625nm”), and a second group of Bragg reflector 7G is configured to reflect visible light in a wave band of 405-595 nm (col. 7, lines 56-61; “near 525nm”).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
three groups of Bragg reflectors 7R, 7G, 7B, wherein a first group of Bragg reflector 7R is configured to reflect visible light in a wave band of 620-750 nm (col. 7, lines 56-61; “near 625nm”), a second group of Bragg reflector 7G is configured to reflect visible light in a wave band of 495-595 nm  (col. 7, lines 56-61; “near 525nm”), and a third group of Bragg reflector 7B is configured to reflect visible light in a wave band of 405-475 nm (col. 7, lines 56-61; “near 450nm”).
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches

Regarding claim 12, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches a material of the cathode layer 3 and a material of the anode layer 5 are transparent conductive oxides (col. 6, lines 42-60) and (col. 9, lines 10-17).
Regarding claim 15, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
a manufacturing method of the array substrate according to claim 1 (see claim limitations below and claim 1 above), comprising steps of: 
providing a base substrate 100; 
forming electroluminescent devices AR, AG, AB on the base substrate (see Fig.1 ); 
forming a reflection structure 7 on a side away from light exiting surfaces of the electroluminescent devices (see Fig.1 ), wherein the reflection structure comprises at least two groups of Bragg reflectors (7B, 7G, 7R) configured to reflect visible light in preset wave bands (e.g. red, green and blue), the preset wave bands reflected by different groups of Bragg reflectors are different (see Fig. 1), the preset wave bands do not completely overlap (noted by the distinct individual colors); and wavelength ranges of light emitted by the electroluminescent devices overlap with wavelength ranges of light reflected by the at least two groups of Bragg reflectors corresponding to the electroluminescent devices (col. 7, line 49 through col. 8, line 67).
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
a display panel (title), comprising the array substrate according to claim 1 (see claim 1 and col. 5 line 44 through col. 10 line 31).
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
a display panel (title), comprising the array substrate according to claim 17 (see claim 1, claim 17 and col. 5 line 44 through col. 10 line 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda as applied to claim 2 above.
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 1 provided above, Shimoda teaches
in each pair of the at least two pairs of stacked functional layers 71, 72, the first functional layer 72 and the second functional layer 71 are same in thickness (col. 8 lines 27-50), and a thickness of one pair of functional layers is calculated through a formula (col. 8 lines 27-50).
	Although, Shimoda teaches the first functional layer and the second functional layer are same in thickness, and their thicknesses calculated using a formula, he does not explicitly teach the thickness of one pair of functional layers is calculated through the following formula; wherein ∆fo represents a frequency bandwidth of a photonic band gap; n1 represents a wave band corresponding to a center frequency band of the photonic band gap; n2 represents the refractive index of the first functional layer; n2 represents the refractive index of the second functional layer; and d represents the thicknesses of one pair of functional layers.

    PNG
    media_image2.png
    116
    222
    media_image2.png
    Greyscale

However, the limitation “the thickness of one pair of functional layers is calculated through following formulas" as cited is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  While not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how they are actually made. In re Hirao, 190 USPQ 15 at 17.  See also In re Brown, 173 USPQ 685; In re Luck, 177  In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e) and MPEP 2113 [R-1]; thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.

3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda as applied to claim 11 above, and further in view of He et al. (PG Pub 2018/0351125; hereinafter He).
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 1 provided above, Although, Shimoda teaches the luminescent layer 4 comprise light emitting material composition, he does not disclose the material composition as being “a quantum dot luminescent material.”
In the same field of endeavor, refer to Fig. 1, He teaches a light emitting device (title) comprising: a light emitting later 11 (para [0070]) comprising: a quantum dot material (para [0070-0072]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the light emitting region of Shimodas device comprise a quantum dot luminescent material, as taught by He, for the purpose of choosing a suitable and well-recognized light emitting material composition.

Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Paek et al. (PG Pub 2019/0207163 teaches an electroluminescence device
	
Allowable Subject Matter
5.	Claims 13 and 16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 11 or (ii) claim 13 and its intervening claim 11 are fully incorporated into the base claim 1.  
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, at least two groups of Bragg reflectors comprise indium tin oxide functional layers with different oxygen concentrations; and the at least two groups of Bragg reflectors are reused as the cathode layer or the anode layer of the electroluminescent devices.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895